Opinion issued November 18, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00688-CR
———————————
Andre D. Fritz, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 185th Criminal District Court 
Harris County, Texas

Trial Court Case No. 1154807
 

 
MEMORANDUM OPINION
          A
jury found appellant, Andre D. Fritz, guilty of the offense of aggravated
robbery[1] and assessed his punishment
at confinement for thirty years.  
          Appellant’s
counsel on appeal has filed a brief stating that the record presents no
reversible error and that the appeal is without merit and is frivolous.  See
Anders v. California, 368 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  The brief meets the requirements of Anders by presenting a professional
evaluation of the record and detailing why there are no arguable grounds for
reversal.  Id.; see also High v. State,
573 S.W.2d 807, 810 (Tex. Crim. App. [Panel Op.] 1978).  The brief also reflects that counsel
delivered a copy of the brief to appellant and advised appellant of his right
to file a pro se response.  See Stafford v. State, 813 S.W.2d 503,
510 (Tex. Crim. App. 1991).  
          When
this court receives an Anders brief
from a defendant’s court-appointed appellant counsel, we conduct a review of
the entire record to determine whether the appeal is frivolous, i.e., whether
it presents any arguable grounds for appeal. 
See Anders, 386 U.S. at 744,
S. Ct. at 1400; Stafford, 813 S.W.2d
at 511.  An appeal is frivolous when it
does not present any argument that could “conceivably persuade the court.”  In re
Schulman, 252 S.W.3d 403, 407 n.12 (Tex. Crim. App. 2008).  In our review, we consider the appellant’s
pro se response, if any, to his counsel’s Ander’s
brief.  See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).  
          Appellant
did not file a pro se response with this Court. 
Having reviewed the record and counsel’s brief, we agree that the appeal
is frivolous and without merit and that there is no reversible error.  See id.  
          We
affirm the judgment of the trial court. 
We grant appellate counsel’s motion to withdraw.[2]  See
Stephens v. State, 35 S.W.3d 770, 771–72 (Tex. App.—Houston [1st Dist.] 2000, no pet.) (per curiam).
 
                                                                   Terry
Jennings
                                                                   Justice

 
Panel
consists of Justices Jennings, Alcala, and Sharp.
Do
not publish.  Tex. R. App. P. 47.2(b).




[1]           See
Tex. Penal Code Ann. §§ 29.02–.03 (Vernon 2003). 


[2]
          Appointed counsel still has a
duty to inform appellant of the result of this appeal and that he may, on his
own, pursue discretionary review in the Texas Court of Criminal Appeals.  See
Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); Downs v. State, 137 S.W.3d 837, 842 n.2
(Tex. App.—Houston [1st Dist.] 2004, pet. ref’d).